Pee Curiam.
This action was brought for the- balance of commissions on an exchange of real estate owned by the defendant in New *392York and real estate of a purchaser in Bayonne, New Jersey, and judgment was given for the plaintiffs in the Bayonne District Court. The agreement was in writing and no claim was made of its insufficiency.
The principal defense with which we are concerned is- that the defendant and his property are in New York City; that the laws of New York require a broker to have a license before he can act as such, and that the plaintiff did not have such license. The language of the applicable act in its pertinent provision is as follows:
“On and after the 1st day of October; 1922, no person, co-partnership or corporation shall engage in, or follow the business or occupation of, or hold himself or itself out or act temporarily or otherwise as a real estate broker or1 real estate salesman in a city or in a county adjoining a city having a population of one million or more without first procuring a license therefor as provided in this article.”
The trial judge received evidence that the written contract, made and executed in New York, was preceded by conversation and a verbal agreement on all its terms in Bayonne. He held that, in view of the fact that all the negotiations were in New Jersey, ihe act did not apply, and that, even if the act did apply, he could not take judicial notice ,of the fact that New York City has a population of one million or more.
Whether .these views were right or wrong, we think the judgment should not be disturbed. The act in New York, seems to contemplate the carrying on of business, and it is in much the same language as our own Brokers’ act of 1921, chapter 141, forbidding the carrying on.of business in this state without a license. The plaintiffs were licensed brokers in this state, but were not licensed in New York, nor was there any evidence that they were carrying on the business of real estate brokers or salesmen in that state. So far as appears, this was their only transaction. Eor the reasons stated in an opinion filed herewith in the case of Wensley v. Godby, No. 433 of the present term, we think the act was not ¿pplicable to the plaintiffs.
The judgment will be affirmed.